
	

116 S1807 IS: Fix Funding First Act
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1807
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2019
			Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To improve the funding process. 
	
	
		1.Short title
 This Act may be cited as the Fix Funding First Act.
		2.Change of fiscal year
			(a)In general
 (1)Change of calendar periodSection 1102 of title 31, United States Code, is amended— (A)by striking October 1 and inserting January 1; and
 (B)by striking September 30 of the following year and inserting December 31 of that year. (2)Effective dateThe amendments made by paragraph (1) shall take effect on January 1, 2021.
				(b)Transition to new fiscal year
 (1)Transition period budgetAs soon as practicable, the President shall prepare and submit to Congress— (A)after consultation with the Committee on the Budget and the Committee on Appropriations of the House of Representatives and the Committee on the Budget and the Committee on Appropriations of the Senate, budget estimates for the Federal Government for the period commencing October 1, 2020, and ending on December 31, 2020, in such form and detail as the President may determine; and
 (B)proposed legislation the President considers appropriate with respect to changes in law necessary to provide authorizations of appropriations for that period.
 (2)Agency transitionThe Director of the Office of Management and Budget shall— (A)provide by regulation, order, or otherwise for the orderly transition by all departments, agencies, and instrumentalities of the Federal Government and the government of the District of Columbia from the use of the fiscal year in effect on the date of the enactment of this Act to the use of the new fiscal year prescribed under the amendments made by subsection (a); and
 (B)prepare and submit to Congress such additional proposed legislation as the Director considers necessary to accomplish the orderly transition to such new fiscal year.
 (c)Conversion of authorizations of appropriationsAny law providing for an authorization of appropriations commencing on October 1 of a year shall, if that year is any year after 2019, be considered as meaning January 1 of the following year. Any law providing for an authorization of appropriations ending on September 30 of a year shall, if that year is any year after 2019, be considered as meaning December 31 of that year. Any law providing for an authorization of appropriations for the fiscal year 2021 or any fiscal year thereafter shall be construed as referring to that fiscal year ending on December 31 of the calendar year having the same calendar year number as the fiscal year number.
			(d)Title of appropriation acts
 (1)In generalSection 105 of title 1, United States Code, is amended by striking September 30 and inserting December 31. (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to any fiscal year commencing on or after January 1, 2021.
 (e)Conforming amendmentsSection 202(e) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 602(e)) is amended—
 (1)in paragraph (1)— (A)in the first sentence—
 (i)by striking On or before February 15 of each year, the Director shall and inserting During an even-numbered year, the Director may; and (ii)by striking October 1 of that year and inserting January 1 of the next calendar year; and
 (B)in the second sentence, by striking shall also include and inserting may include; and (2)in paragraph (3)—
 (A)by striking On or before January 15 of each year, the Director and inserting The Director; (B)by striking September 30 each place it appears and inserting December 31; and
 (C)by striking October 1 of that calendar year and inserting January 1 of the next calendar year. 3.Legally binding biennial budget (a)PurposesSection 2(2) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621(2)) is amended to read as follows:
				
 (2)to facilitate the determination biennially of the appropriate level of Federal revenues and expenditures by the Congress;.
 (b)DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622) is amended—
 (1)by striking paragraph (4) and inserting the following:
					
 (4)The term joint resolution on the budget means— (A)a joint resolution setting forth the budget for the United States Government for a biennium as provided in section 301; and
 (B)any other joint resolution revising the budget for the United States Government for a biennium as described in section 304.; and
 (2)by adding at the end the following:  (12)The term biennium means any period of 2 consecutive fiscal years beginning with an even-numbered fiscal year.
 (13)The term budget year has the meaning given that term in section 250(c)(12) of the Balanced Budget and Emergency Control Act of 1985..
 (c)Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows:  300.TimetableThe timetable with respect to the congressional budget process is as follows:On or before:Action to be
						completed:November 15 of each year (excluding a year during which a Presidential election is held, unless the
			 individual serving as President is elected to succeed himself or herself
			 as President) President submits to Congress the budget of the President.Friday before the third Monday in February of each odd-numbered yearJoint resolution on the budget for the next biennium enacted.Friday before the first Saturday after the first full moon occurring on or after the vernal equinox
			 of each yearSenate and the House
			 of Representatives have passed
			 regular appropriations bills that appropriate not less than 25 percent of
			 the total level of discretionary spending for the next fiscal year.Friday before the last Monday in May of each yearSenate and the House of
			 Representatives have passed regular
			 appropriations bills that appropriate not less than 50 percent of the
			 total level of discretionary spending for the next fiscal year.Friday	before July 4 of each yearSenate and the House of Representatives have passed
			 regular appropriations bills that
			 appropriate not less than 75 percent of the total level of discretionary
			 spending for the next fiscal year.July 31 of each yearSenate and the
			 House of Representatives have
			 passed all the regular appropriations bills for the next fiscal year.September 30 of each yearAll regular appropriation bills for the next fiscal year have been enacted.September 30 of each even-numbered yearThe Committee on the Budget of the Senate and the Committee on the Budget of the House of
			 Representatives have reported	the concurrent resolution setting forth a
			 long-term budget projection required
			 under section 308(e)..
			(d)Biennial joint resolutions on the budget
				(1)Contents of resolution
 (A)In generalSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended— (i)in the subsection heading by striking concurrent and inserting joint; and
 (ii)by striking On or before April 15 and all that follows through the end of the matter following paragraph (7) and inserting On or before the Friday before the third Monday in February of each odd-numbered calendar year, a joint resolution on the budget for the biennium beginning on January 1 of the next calendar year shall be enacted. The joint resolution shall include an allocation of the levels for each fiscal year in the biennium of total new budget authority and total outlays for each committee of the House of Representatives or the Senate that has jurisdiction over legislation providing or creating such amounts..
 (B)Additional matters in resolutionSection 301(b) of the Congressional Budget Act of 1974 (2 U.S.C. 632(b)) is amended— (i)in the subsection heading by striking concurrent and inserting joint;
 (ii)by striking concurrent each place it appears and inserting joint; (iii)in paragraph (3), by striking for such fiscal year and inserting for either fiscal year in such biennium;
 (iv)in paragraph (7), by striking the adoption of the resolution and inserting the date of enactment of the resolution; (v)in paragraph (8), by striking and at the end;
 (vi)in paragraph (9), by striking the period at the end and inserting ; and; and (vii)by adding at the end the following:
							
 (10)set forth appropriate levels for the biennium beginning on January 1 of the next calendar year and the ensuing fiscal years for—
 (A)totals of new budget authority and outlays; (B)total Federal revenues and the amount, if any, by which the aggregate level of Federal revenues should be increased or decreased by bills and resolutions to be reported by the appropriate committees;
 (C)the surplus or deficit in the budget; (D)new budget authority and outlays for each major functional category, based on allocations of the total levels set forth pursuant to subparagraph (A);
 (E)the public debt; (F)for purposes of Senate enforcement under this title, outlays of the old-age, survivors, and disability insurance program established under title II of the Social Security Act; and
 (G)for purposes of Senate enforcement under this title, revenues of the old-age, survivors, and disability insurance program established under title II of the Social Security Act (and the related provisions of the Internal Revenue Code of 1986)..
 (2)Consideration of certain matters in the House of RepresentativesSection 301(c) of the Congressional Budget Act of 1974 (2 U.S.C. 632(c)) is amended by striking concurrent each place it appears and inserting joint. (3)Committee views and estimatesSection 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632) is amended by striking subsection (d).
 (4)Hearings and reportSection 301(e) of the Congressional Budget Act of 1974 (2 U.S.C. 632(e)) is amended— (A)by striking concurrent each place it appears and inserting joint;
 (B)in paragraph (1)— (i)in the first sentence, by striking referred to in subsection (a) for each fiscal year and inserting for each biennium; and
 (ii)in the second sentence, by striking Each of the recommendations and all that follows through subsection (d) and inserting Any recommendations of the Joint Economic Committee; and (C)in paragraph (2)—
 (i)in the paragraph heading, by striking Required contents of report and inserting Information regarding levels; (ii)in the matter preceding subparagraph (A), by striking shall and inserting may;
 (iii)in subparagraph (D), by adding and at the end; (iv)in subparagraph (E), by striking ; and and inserting a period; and
 (v)by striking subparagraph (F). (5)Goals for reducing unemploymentSection 301(f) of the Congressional Budget Act of 1974 (2 U.S.C. 632(f)) is amended—
 (A)by striking concurrent each place it appears and inserting joint; (B)by striking fiscal year each place it appears and inserting biennium; and
 (C)in paragraph (3), by striking It shall and all that follows through subsection (a)) set forth in such resolution and inserting If such resolution sets forth estimates, amounts, and levels described in subsection (b)(10), it shall be in order to amend the provisions of such resolution setting forth such year only if the amendment thereto also proposes to alter such estimates, amounts, and levels in such resolution.
 (6)Economic assumptionsSection 301(g) of the Congressional Budget Act of 1974 (2 U.S.C. 632(g)) is amended— (A)by striking concurrent each place it appears and inserting joint; and
 (B)by striking for a fiscal year and inserting for a biennium. (7)Consultation with committeesSection 301(h) of the Congressional Budget Act of 1974 (2 U.S.C. 632(h)) is amended by striking concurrent and inserting joint.
 (8)Social SecuritySection 301(i) of the Congressional Budget Act of 1974 (2 U.S.C. 632(i)) is amended by striking concurrent each place it appears and inserting joint. (9)Conforming amendmentSection 301 of the Congressional Budget Act of 1974 (2 U.S.C. 632) is amended in the section heading, by striking Annual Adoption of Concurrent and inserting Adoption of Biennial Joint;
 (e)Committee allocationsSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633) is amended— (1)in subsection (a)—
 (A)by striking concurrent each place it appears, except the second place it appears in paragraph (5)(A), and inserting joint; (B)by striking paragraph (1) and inserting the following:
						
 (1)Allocation for bienniumAs specified in section 301(a), the joint resolution on the budget shall include an allocation of the levels for each fiscal year in the biennium of total new budget authority and total outlays for each committee of the House of Representatives or the Senate that has jurisdiction over legislation providing or creating such amounts.; 
 (C)in paragraph (5)— (i)in subparagraph (A)—
 (I)by striking adopted by April 15 and inserting enacted on or before the Friday before the third Monday in February of the applicable odd-numbered year;
 (II)by striking an allocation under and inserting an allocation described in; and (III)by striking the most recently agreed to concurrent resolution on the budget and inserting the most recently enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget); and
 (ii)in subparagraph (B), by striking under paragraph (1) is submitted under this section and inserting described in paragraph (1) is enacted as part of a joint resolution on the budget; and (D)by adding at the end the following:
						
 (6)Default allocations if joint resolution not enactedAfter the Friday before the third Monday in February of each odd-numbered year, if a joint resolution on the budget for the next biennium has not been enacted, the allocations described in paragraph (1) for each year in the next biennium shall be deemed to be the allocations in effect for such odd-numbered year.;
 (2)in subsection (b)— (A)by striking concurrent resolution on the budget is agreed to and inserting joint resolution on the budget is enacted; and
 (B)by striking budget year under subsection (a) and inserting biennium; (3)in subsection (c)—
 (A)by striking pursuant to and inserting described in; (B)by striking for a fiscal year and inserting for a biennium; and
 (C)by striking for that fiscal year and inserting any fiscal year during that biennium; (4)in subsection (d)—
 (A)in the subsection heading, by striking Concurrent and inserting Joint; (B)by striking concurrent the first place it appears and inserting joint;
 (C)by striking under subsection (a) and inserting described in subsection (a); and (D)by striking most recently agreed to concurrent resolution on the budget and inserting most recently enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget);
 (5)in subsection (f)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking the Congress has completed action on a concurrent resolution on the budget for a fiscal year and inserting a joint resolution on the budget for a biennium is enacted; and (ii)in the matter following subparagraph (C)—
 (I)by striking made under subsection (a) or (b) and inserting described in subsection (a) or made under subsection (b); and (II)by striking the first fiscal year and inserting either of the first two fiscal years covered by that joint resolution; and
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking After a concurrent resolution on the budget is agreed to and inserting After a joint resolution on the budget is enacted; and
 (ii)in subparagraph (A)— (I)by striking under subsection (a) and inserting described in subsection (a);
 (II)by striking first fiscal year and inserting either of the first two fiscal years covered by that joint resolution; and (III)by striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and
 (6)in subsection (g)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i)—
 (aa)by striking April 15 and inserting the Friday before the third Monday in February of the applicable odd-numbered year; and (bb)by striking most recently agreed to concurrent resolution on the budget and inserting most recently enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget); and
 (II)in the matter following clause (iii)— (aa)by striking concurrent resolution each place it appears and inserting joint resolution (or concurrent resolution, if applicable); and
 (bb)by striking as set forth and inserting if set forth; and (ii)in subparagraph (B)—
 (I)in the matter preceding clause (i), by striking most recently agreed to concurrent resolution on the budget and inserting most recently enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget); and
 (II)in the matter following clause (iii)— (aa)by striking concurrent resolution each place it appears and inserting joint resolution (or concurrent resolution, if applicable); and
 (bb)by striking reduced as required and inserting reduced, if required,; and (B)in paragraph (2)—
 (i)in subparagraph (A), by striking shall file with the House and all that follows and inserting shall file with the House a statement revising the allocation described in subsection (a) of this section and revised functional levels and budget aggregates, if the joint resolution on the budget in effect establishes such levels and aggregates, to reflect that bill.; and
 (ii)in subparagraph (B), by striking most recently agreed to concurrent resolution on the budget and inserting most recently enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget).
 (f)Budget resolution before budget-Related legislation is consideredSection 303 of the Congressional Budget Act of 1974 (2 U.S.C. 634) is amended— (1)in the section heading, by striking Concurrent and inserting Joint;
 (2)by striking concurrent each place it appears and inserting joint; (3)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking for a fiscal year has been agreed to and inserting for a biennium has been enacted; and (B)by striking the first fiscal year covered by that resolution and inserting either fiscal year of that biennium;
 (4)in subsection (b)(1)(B), by striking the fiscal year and inserting the biennium; and (5)in subsection (c)—
 (A)in paragraph (1)— (i)by striking for a fiscal year has been agreed to and an allocation has been made to the Committee on Appropriations of the Senate under section 302(a) for that year and inserting for a biennium has been enacted that includes the allocation described in section 302(a) for each year of that biennium; and
 (ii)by striking thereon for that year and inserting for any year of that biennium; and (B)in paragraph (2), by striking after the year the allocation referred to in that paragraph is made and inserting after the year to which the allocation referred to in that paragraph applies.
 (g)Revision of biennial budgetSection 304 of the Congressional Budget Act of 1974 (2 U.S.C. 635) is amended to read as follows:  304.Permissible revisions of joint resolutions on the budgetAt any time after the joint resolution on the budget has been enacted to pursuant to section 301, and before the end of the biennium, Congress may enact a joint resolution that revises or reaffirms the most recently enacted joint resolution on the budget.. 
			(h)Repeal of reconciliation
 (1)In generalTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by striking sections 310 and 313 (2 U.S.C. 641, 644).
				(2)Conforming amendments
 (A)Section 301(b) of the Congressional Budget Act of 1974 (2 U.S.C. 632(b)), as amended by subsection (d)(1)(B) of this section, is amended—
 (i)by striking paragraphs (2) and (3); and (ii)by redesignating paragraphs (4) through (10) as paragraphs (2) through (8), respectively.
 (B)Section 305(c)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 636(c)(1)) is amended by striking (or a reconciliation bill or resolution).
 (C)Section 314(e)(4) of the Congressional Budget Act of 1974 (2 U.S.C. 645(e)(4)) is amended by inserting , as in effect on the day before the effective date of the amendments made by section 8 of the Fix Funding First Act before the period.
 (D)Section 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) is amended— (i)in subsection (c)—
 (I)in paragraph (1), by striking 310(d)(2), 313,; and (II)in paragraph (2), by striking 310(g); and
 (ii)in subsection (d)— (I)in paragraph (1), by striking reconciliation bill,;
 (II)in paragraph (2), by striking 310(d)(2), 313,; and (III)in paragraph (3), by striking 310(g).
 (E)The table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking the items relating to sections 310 and 313.
 (F)Section 258C(a)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907d(a)(2)) is amended by inserting as in effect on the day before the effective date of the amendments made by section 8 of the Fix Funding First Act, after Act of 1974,.
 (G)Section 4(g)(3)(D) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)(3)(D)) is amended by inserting , as in effect on the day before the effective date of the amendments made by section 8 of the Fix Funding First Act before the period.
					(i)Additional conforming amendments
 (1)In generalThe Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended— (A)in section 305 (2 U.S.C. 636)—
 (i)in the section heading, by striking Concurrent and inserting Joint; (ii)in subsection (a)—
 (I)by striking concurrent each place it appears and inserting joint; (II)in paragraph (3), by striking for a fiscal year; and
 (III)in paragraph (4)— (aa)by striking which the estimates, amounts, and levels (as described in section 301(a)) set forth in such resolution are designed to achieve,; and
 (bb)by inserting if estimates, amounts, and levels (as described in section 301(b)(10)) are set forth in such resolution that are designed to achieve such goals before such amendment;
 (iii)in subsection (b)— (I)by striking concurrent each place it appears and inserting joint;
 (II)in paragraph (3), by striking for a fiscal year; and (III)in paragraph (4)—
 (aa)by striking which the estimates, amounts, and levels (as described in section 301(a)) set forth in such resolution are designed to achieve,; and
 (bb)by inserting if estimates, amounts, and levels (as described in section 301(b)(10)) are set forth in such resolution that are designed to achieve such goals before such amendment;
 (iv)in subsection (c), by striking concurrent each place it appears and inserting joint; and (v)in subsection (d)—
 (I)in the subsection heading, by striking Concurrent and inserting Joint; and (II)by striking concurrent each place it appears and inserting joint;
 (B)in section 307— (i)in the section heading, by striking June 10 and inserting July 31;
 (ii)by striking June 10 and inserting July 31; and (iii)by striking October 1 of that year and inserting January 1 of the next year;
 (C)in section 308 (2 U.S.C. 639)— (i)in subsection (a)(1)(A), by striking agreed to concurrent resolution on the budget for such fiscal year (or fiscal years) and inserting enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget); and
 (ii)in subsection (b)(1)— (I)by striking covered by a concurrent on the budget and inserting for which a joint resolution in effect establishes applicable allocations, aggregates, and levels;
 (II)by striking adopted concurrent resolution on the budget and inserting enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget), if any,; and
 (III)by striking appropriate concurrent resolution and inserting appropriate joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the appropriate concurrent resolution on the budget);
 (D)by striking section 309 (2 U.S.C. 640); (E)in section 311 (2 U.S.C. 642)—
 (i)in subsection (a)— (I)in paragraph (1)—
 (aa)in the matter preceding subparagraph (A), by striking the Congress has completed action on a concurrent resolution on the budget for a fiscal year and inserting a joint resolution on the budget for a biennium has been enacted; and (bb)in the matter following subparagraph (C)—
 (AA)by inserting , if any, after set forth each place it appears; (BB)by striking concurrent each place it appears and inserting joint;
 (CC)by striking the first fiscal year each place it appears and inserting either of the first two fiscal years covered by such resolution; (DD)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years; and
 (EE)by striking under section 302(a) and inserting as described in section 302(a); (II)in paragraph (2)—
 (aa)in the matter preceding subparagraph (A), by striking a concurrent resolution on the budget is agreed to and inserting a joint resolution on the budget for a biennium has been enacted; (bb)in subparagraph (A), by striking for the first fiscal year and inserting , if any, for either of the first two fiscal years; and
 (cc)in subparagraph (B)— (AA)by striking for that first fiscal year the first place it appears and inserting , if any, for each of such fiscal years;
 (BB)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years; and (CC)by striking under section 302(a) and inserting as described in section 302(a);
 (III)in paragraph (3)— (aa)by striking a concurrent resolution on the budget is agreed to and inserting a joint resolution on the budget for a biennium has been enacted;
 (bb)by inserting , if any, after set forth; (cc)striking for the first fiscal year and inserting either of the first 2 years; and
 (dd)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years; and (IV)in subsection (c), in the matter following paragraph (3), by striking pursuant to section 302(a) and inserting as described in section 302(a);
 (F)in section 312(c) (2 U.S.C. 643(c))by striking concurrent each place it appears and inserting joint; (G)in section 314(g)(1)(B) (2 U.S.C. 645(g)(1)(B))—
 (i)in clause (i), by striking as set forth in the most recently adopted concurrent resolution on the budget and inserting , if any, as set forth in the most recently enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget);
 (ii)in clause (ii), by striking under section 302(a) and inserting as described in section 302(a); and (iii)in clause (iii), by striking in the most recently adopted concurrent resolution on the budget and inserting , if any, as set forth in the most recently enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget);
 (H)in section 401(b)(2) (2 U.S.C. 651(b)(2)), by striking agreed to concurrent resolution on the budget and inserting enacted joint resolution on the budget (or, until the first joint resolution on the budget is enacted, the most recently agreed to concurrent resolution on the budget);
 (I)in section 405(a) (2 U.S.C. 655(a)), by striking concurrent and inserting joint; and (J)in section 904(d)(1) (2 U.S.C. 621 note), by inserting joint resolution, after concurrent resolution,.
					(2)Table of contents amendments
 (A)The table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended—
 (i)by striking the item relating to section 301 and inserting the following: Sec. 301. Adoption of biennial joint resolution on the budget.;  (ii)by striking the items relating to sections 303, 304, and 305 and inserting the following:
							Sec. 303. Joint resolution on the budget must be adopted before budget-related legislation is
			 considered.Sec. 304. Permissible revisions of joint resolutions on the budget.Sec. 305. Provisions relating to the consideration of joint resolutions on the budget.; 
 (iii)by striking the item relating to section 307 and inserting the following: Sec. 307. House committee action on all appropriation bills to be completed by July 31.; and(iv)by striking the item relating to section 309.
 (B)Section 250(c)(12) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(12)) is amended by striking October 1 of the calendar year in which that session begins and inserting January 1 of the calendar year after the year in which that session begins.
 (C)Section 258C(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1)) is amended by striking concurrent and inserting joint.
 (D)Section 310001(c)(2) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14211(c)(2)) is amended by striking concurrent and inserting joint.
					(3)Budget of the President
 (A)In generalSection 1105(a) of title 31, United States Code, is amended in the matter preceding paragraph (1) by striking On or after the first Monday in January but not later than the first Monday in February of each year and inserting Not later than November 15 of each year (excluding a year during which a Presidential election is held, unless the individual serving as President is elected to succeed himself or herself as President).
 (B)Effective dateThe amendment made by subparagraph (A) shall take effect on November 15, 2020. (j)Effective dateExcept as provided in subsection (i)(3)(B), the amendments made by this section shall take effect on January 1, 2021.
			4.No funding, no recess
 (a)In generalSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631), as amended by section 3(c) of this Act, is amended—
 (1)by striking The timetable and inserting the following:  (a)In generalThe timetable; and
 (2)by adding at the end the following:  (b)No funding, no recess for Congress (1)In generalThe procedures specified in paragraphs (2), (3), and (4) shall apply in the Senate and the House of Representatives—
 (A)after the Friday before the third Monday in February of each odd-numbered year, if a joint resolution on the budget for the next biennium has not been enacted;
 (B)after the Friday before the first Saturday after the first full moon occurring on or after the vernal equinox of each year if the Senate and the House of Representatives have not passed regular appropriations bills that appropriate not less than 25 percent of the total level of discretionary spending for the next fiscal year under the joint resolution on the budget in effect;
 (C)after the Friday before the last Monday in May of each year, if the Senate and the House of Representatives have not passed regular appropriations bills that appropriate not less than 50 percent of the total level of discretionary spending for the next fiscal year under the joint resolution on the budget in effect;
 (D)after the Friday before July 4 of each year, if the Senate and the House of Representatives have not passed regular appropriations bills that appropriate not less than 75 percent of the total level of discretionary spending for the next fiscal year under the joint resolution on the budget in effect;
 (E)after July 31 of each year, if the Senate and the House of Representatives have not passed all the regular appropriations bills for the next fiscal year;
 (F)after September 30 of each year, if all regular appropriation bills for the next fiscal year have not been enacted; and
 (G)after September 30 of each even-numbered year, if the Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives have not reported the concurrent resolution setting forth a long-term budget projection required under section 308(e).
 (2)No recess or adjournmentDuring a period described in paragraph (1), it shall not be in order in the Senate or the House of Representatives to move to recess or to adjourn for more than 8 hours.
							(3)No official travel
 (A)In generalExcept as provided in subparagraph (B), during a period described in paragraph (1), no amounts may be obligated or expended for official travel by a Member of Congress.
 (B)Return to DCIf a Member of Congress is away from the seat of Government when a period described in paragraph (1) begins, funds may be obligated and expended for official travel by the Member of Congress to return to the seat of Government.
								(4)Additional limits in the Senate
 (A)Determination of presence of a quorumNotwithstanding any provision of the Standing Rules of the Senate, in the Senate, during each day during a period described in paragraph (1), the Presiding Officer shall direct the Clerk to call the roll to ascertain the presence of a quorum—
 (i)at noon; and (ii)at 6:00 p.m.
									(B)Lack of quorum
 (i)In generalIf, upon a calling of the roll under subparagraph (A), it shall be ascertained that a quorum is not present—
 (I)the Presiding Officer shall direct the Clerk to call the names of any absent Senators; and (II)following the calling of the names under subclause (I), the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to request the attendance of absent Senators?.
 (ii)Direction to compel attendanceIf a quorum is not present 30 minutes after the time at which the vote on a question submitted under clause (i)(II) starts, the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to compel the attendance of absent Senators?.
 (iii)Arrest of absent SenatorsEffective 30 minutes after the Sergeant-at-Arms is directed to compel the attendance of absent Senators under clause (ii), if any Senator not excused under rule XII of the Standing Rules of the Senate is not in attendance, the Senate shall be deemed to have agreed an order that reads as follows: Ordered, That the Sergeant-at- Arms be directed to arrest absent Senators, that warrants for the arrests of all Senators not sick nor excused be issued under the signature of the Presiding Officer and attested by the Secretary, and that such warrants be executed without delay..
 (iv)ReportsNot less frequently than once per hour during proceedings to compel the attendance of absent Senators, the Sergeant-at-Arms shall submit to the Senate a report on absent Senators, which shall—
 (I)be laid before the Senate; (II)identify each Senator whose absence is excused;
 (III)identify each Senator who is absent without excuse; and (IV)for each Senator identified under subclause (III), provide information on the current location of the Senator.
 (C)Regaining the floorIf a Senator had been recognized to speak at the time a call of the roll to ascertain the presence of a quorum was initiated under subparagraph (A), and if the presence of a quorum is established, that Senator shall be entitled to be recognized to speak.
 (D)No suspension of requirementsThe Presiding Officer may not entertain a request to suspend the operation of this paragraph by unanimous consent or motion.
 (E)Consistency with Senate emergency procedures and practicesNothing in this paragraph shall be construed in a manner that is inconsistent with S. Res. 296 (108th Congress) or any other emergency procedures or practices of the Senate.
 (5)Additional limits in the House of RepresentativesNotwithstanding any provision of the Rules of the House of Representatives, in the House of Representatives, during each day during a period described in paragraph (1), each Member of the House of Representatives shall record his or her presence for purposes of establishing a quorum at noon and 6:00 p.m.
 (6)No waiverNotwithstanding section 904(b), paragraphs (2), (3), (4), and (5) of this subsection may not be waived or suspended in the Senate or the House of Representatives.
 (7)Permanent lawNotwithstanding section 904(a), paragraph (3) of this subsection is not enacted as an exercise of the rulemaking power of the Senate or the House of Representatives..
 (b)Long-Term budget projectionSection 308 of the Congressional Budget Act of 1974 (2 U.S.C. 639) is amended by adding at the end the following:
				
					(e)Long-Term budget projection
 (1)DefinitionsIn this subsection, the terms direct spending and discretionary appropriations have the meanings given such terms in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900).
						(2)Projection
 (A)In generalNot later than September 30 of each even-numbered year, the Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives shall report to the Senate and the House of Representatives, respectively, a concurrent resolution setting forth a 5-year budget projection, which shall include a target—
 (i)for the ratio of the public debt to the gross domestic product of the United States as of the end of that 5-year period; and
 (ii)for each of the next 5 fiscal years for— (I)outlays for discretionary appropriations;
 (II)outlays for direct spending; (III)Federal revenues; and
 (IV)tax expenditures. (B)Bipartisan vote required (i)SenateThe Committee on the Budget of the Senate may only order that a concurrent resolution described in subparagraph (A) be reported to the Senate upon an affirmative vote of—
 (I)a majority of the members of such committee who are members of or caucus with the party in the majority in the Senate; and
 (II)a majority of the members of such committee who are members of or caucus with the party in the minority in the Senate.
 (ii)House of RepresentativesThe Committee on the Budget of the House of Representatives may only order that a concurrent resolution described in subparagraph (A) be reported to the House of Representatives upon an affirmative vote of—
 (I)a majority of the members of such committee who are members of or caucus with the party in the majority in the House of Representatives; and
 (II)a majority of the members of such committee who are members of or caucus with the party in the minority in the House of Representatives..
 (c)Effective dateThe amendments made by this section shall take effect on January 1, 2021. 5.No funding, no pay (a)DefinitionsIn this section—
 (1)the term covered congressional employee means an employee of— (A)any individual covered Member of Congress;
 (B)a leadership office of the Senate or the House of Representatives; (C)any committee or subcommittee of the Senate or the House of Representatives, including any select or special committee; or
 (D)any joint committee of the Congress; (2)the term covered Member of Congress—
 (A)means a Member of Congress, as defined under section 2106 of title 5, United States Code, who was serving as a Member of Congress on December 31 of the year before the applicable year under this section; and
 (B)does not include the Vice President; and (3)the term political appointee has the meaning given that term in section 714(h) of title 38, United States Code.
 (b)Timely approval of joint resolution on the budget and the appropriations billsIf, before December 31, a joint resolution on the budget has not been enacted and all regular appropriation Acts have not been enacted, the pay of each Member of Congress, each covered congressional employee, and each political appointee serving in a position in the Office of Management and Budget may not be paid for each day following that December 31 until the date on which both a joint resolution on the budget and all the regular appropriations bills for such fiscal year have been enacted.
			(c)No pay without joint resolution on the budget and the appropriations bills
 (1)In generalNotwithstanding any other provision of law, no funds may be appropriated or otherwise be made available from the United States Treasury for the pay of any Member of Congress, covered congressional employee, or political appointee serving in a position in the Office of Management and Budget during any period determined by the Chairman of the Committee on the Budget and the Chairman of the Committee on Appropriations of the Senate, the Chairman of the Committee on the Budget and the Chairman of the Committee on Appropriations of the House of Representatives, or the President, as applicable, under subsection (d).
 (2)No retroactive payA Member of Congress, a covered congressional employee, and a political appointee serving in a position in the Office of Management and Budget may not receive pay for any period determined by the Chairman of the Committee on the Budget and the Chairman of the Committee on Appropriations of the Senate, the Chairman of the Committee on the Budget and the Chairman of the Committee on Appropriations of the House of Representatives, or the President, as applicable, under subsection (d), at any time after the end of that period.
				(d)Determinations
				(1)Senate
 (A)Request for certificationsOn December 31 of each year, the Secretary of the Senate shall submit a request to the Chairman of the Committee on the Budget and the Chairman of the Committee on Appropriations of the Senate for certification of determinations made under clauses (i) and (ii) of subparagraph (B).
 (B)DeterminationsThe Chairman of the Committee on the Budget and the Chairman of the Committee on Appropriations of the Senate shall—
 (i)on December 31 of each year, make a determination of whether Congress is in compliance with subsection (b) and whether Senators and covered congressional employees whose pay is disbursed by the Secretary of the Senate may not be paid under that subsection;
 (ii)determine the period of days following each December 31 that Senators and covered congressional employees whose pay is disbursed by the Secretary of the Senate may not be paid under subsection (b); and
 (iii)provide timely certification of the determinations under clauses (i) and (ii) upon the request of the Secretary of the Senate.
						(2)House of Representatives
 (A)Request for certificationsOn December 31 of each year, the Chief Administrative Officer of the House of Representatives shall submit a request to the Chairman of the Committee on the Budget and the Chairman of the Committee on Appropriations of the House of Representatives for certification of determinations made under clauses (i) and (ii) of subparagraph (B).
 (B)DeterminationsThe Chairman of the Committee on the Budget and the Chairman of the Committee on Appropriations of the House of Representatives shall—
 (i)on December 31 of each year, make a determination of whether Congress is in compliance with subsection (b) and whether Members of the House of Representatives and covered congressional employees whose pay is disbursed by the Chief Administrative Officer of the House of Representatives may not be paid under that subsection;
 (ii)determine the period of days following each December 31 that Members of the House of Representatives and covered congressional employees whose pay is disbursed by the Chief Administrative Officer of the House of Representatives may not be paid under subsection (b); and
 (iii)provide timely certification of the determinations under clauses (i) and (ii) upon the request of the Chief Administrative Officer of the House of Representatives.
						(3)Office of Management and Budget
 (A)Request for certificationsOn December 31 of each year, the Director of the Office of Management and Budget shall submit a request to the President for certification of determinations made under clauses (i) and (ii) of subparagraph (B).
 (B)DeterminationsThe President shall— (i)on December 31 of each year, make a determination of whether Congress is in compliance with subsection (b) and whether political appointees serving in a position in the Office of Management and Budget may not be paid under that subsection;
 (ii)determine the period of days following each December 31 that political appointees serving in a position in the Office of Management and Budget may not be paid under subsection (b); and
 (iii)provide timely certification of the determinations under clauses (i) and (ii) upon the request of the Director of the Office of Management and Budget.
 (e)Effective dateThis section shall apply to fiscal years beginning after December 31, 2020. 6.Proceeding to consideration of appropriations billsIn the Senate, a motion to proceed to an appropriation bill shall not be debatable.
		7.Modification of consideration of budget resolution
 (a)In generalSection 305(b) of the Congressional Budget Act of 1974 (2 U.S.C. 636(b)) is amended— (1)in paragraph (1)—
 (A)in the first sentence— (i)by striking Debate and inserting the following: In the Senate, consideration of a joint resolution on the budget reported by the Committee on the Budget of the Senate shall begin 48 hours after the joint resolution is reported. Consideration;
 (ii)by inserting of which 4 hours shall be reserved for the Chairman of the Committee on the Budget of the Senate and 4 hours shall be reserved for the Ranking Member of the Committee on the Budget of the Senate, after 50 hours,; and
 (iii)by striking such debate and inserting such consideration; (B)by inserting after 15 hours. the following: Any time elapsed during a yea and nay vote relating to a joint resolution on the budget, including such a vote on any amendment thereto or motion or appeal in connection therewith, shall not be counted in determining the period of debate under this paragraph.; and
 (C)in the last sentence, by striking The time and inserting Except as provided in this paragraph, the time; (2)in paragraph (2)—
 (A)by striking 2 hours and inserting 1 hour; and (B)by striking 1 hour and inserting 30 minutes;
 (3)in paragraph (3)— (A)by inserting (A) before Following; and
 (B)by adding at the end the following:  (B)Following the expiration of the period described in subparagraph (A), there shall be 20 hours of general debate on the joint resolution on the budget, followed by 22 hours of debate with respect to amendments to the resolution, equally divided between the majority leader and the minority leader. Amendments shall be nondivisible. Consideration of amendments to a joint resolution on the budget shall alternate between those offered by members of the majority and those offered by members of the minority.;
 (4)by redesignating paragraph (6) as paragraph (7); and (5)by inserting after paragraph (5) the following:
					
 (6)After the conclusion of the period for consideration of a joint resolution on the budget, the Senate shall proceed, without any further debate on any question, to vote on the final disposition thereof to the exclusion of all amendments not then actually pending before the Senate at that time and to the exclusion of all motions, except a motion to table or to reconsider and 1 quorum call on demand to establish the presence of a quorum (and motions required to establish a quorum) immediately before the final vote on adoption of the joint resolution on the budget begins..
 (b)Effective dateThe amendments made by this section shall take effect on January 1, 2021.  